DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2022 has been entered.

Accordingly, claims 1-19 and 21 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s IDS filed 16 March 2022 does not include references that affect the allowability of the application or change the reasons for allowance previously set forth in the Notice of Allowance mailed 11 January 2022.
The closest art in the IDS filed 16 March 2022, Basak et al. (US 2021/0311949 A1) discloses much of the claimed features of the instant application, however this reference is an application by Applicant on the same day as the instant application, and as such does not constitute valid prior art. The application corresponding to this publication also does not claim sufficiently similar subject matter to necessitate a double patenting rejection.
The next closest reference in the IDS filed 16 March 2022, Muehle et al. (US 2018/0336229 A1) discloses loading pages of table metadata into memory for an associated database unified table. 
Accordingly, the references cited in the IDS do not affect the allowability of the claims, nor has any additional prior art been located to do so. As such, the claims are allowable for the same reasons set forth in the Notice of Allowance mailed 11 January 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/Primary Examiner, Art Unit 2167